                                Case 3:17-cv-01475-RS Document 229 Filed 08/21/20 Page 1 of 4



                       1   Matthew F. Prewitt (pro hac vice)
                           mprewitt@schiffhardin.com
                       2   Michael K. Molzberger (pro hac vice)
                           mmolzberger@schiffhardin.com
                       3   233 South Wacker Drive, Suite 7100
                           Chicago, IL 60606
                       4   Telephone: 312.258.5500
                           Facsimile: 312.258.5600
                       5
                           PRATHER LAW OFFICES
                       6   Edwin K. Prather (SBN #190536)
                           edwin@pratherlawoffices.com
                       7   245 Fifth Street, Suite 103
                           San Francisco, CA 94103
                       8   Telephone: 415.881.7774
                           Facsimile: 415.398.4050
                       9
                           Attorneys for Plaintiffs
                      10   BUNNETT & COMPANY, INC. and ENERGY
                           FEEDS INTERNATIONAL, LLC
                      11

                      12                                    UNITED STATES DISTRICT COURT

                      13                              NORTHERN DISTRICT OF CALIFORNIA

                      14

                      15   BUNNETT & COMPANY, INC. and                     Case No. 3:17-cv-01475-RS
                           ENERGY FEEDS INTERNATIONAL,
                      16   LLC,                                            JOINT STIPULATION OF VOLUNTARY
                                                                           DISMISSAL AND ORDER
                      17                      Plaintiffs,
                                                                           Show Cause Hearing Date:        Aug. 27, 2020
                      18   v.                                                                              1:30 p.m.

                      19   J.D. HEISKELL HOLDINGS, LLC,
                           TODD GEARHEART, E&K AG, LLC,
                      20   FRANK DORES, RAY GEARHEART,
                           AND GEARHEART AG CONSULTING,
                      21   INC.,

                      22                      Defendants.

                      23

                      24
                                   Plaintiffs Bunnett & Company, Inc. and Energy Feeds International, LLC (the
                      25
                            “Plaintiffs”) and Defendants J.D. Heiskell Holdings, LLC, Frank Dores, Todd Gearheart, E&K
                      26
                            AG, LLC, Ray Gearheart, and Gearhart AG Consulting, Inc. (the “Defendants”) (collectively, the
                      27
                            “Parties”), hereby submit this Joint Stipulation of Voluntary Dismissal and [Proposed] Order.
                      28
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW                                                                    JOINT STIPULATION OF VOLUNTARY
   SAN FRA NCI S CO                                                                                    XXXXXXXXORDER
                                                                                        DISMISSAL AND [PROPOSED]
                              Case 3:17-cv-01475-RS Document 229 Filed 08/21/20 Page 2 of 4



                       1          WHEREAS, Plaintiffs filed their Third Amended Complaint against Defendants on April
                       2   2, 2018 (ECF No. 109);
                       3          WHEREAS, Magistrate Judge Laurel Beeler presided at a settlement conference on
                       4   October 9, 2019 (ECF No. 206), and the Parties at that time reached a settlement of this suit;
                       5          WHEREAS, at the conclusion of the settlement conference, the Parties stated on the
                       6   record before Magistrate Judge Beeler the material terms of their settlement;
                       7          WHEREAS, as part of those settlement terms, the Parties consented to Magistrate Judge
                       8   Beeler's retention of jurisdiction to enforce the terms of the settlement, including the entry of a
                       9   final order as appropriate in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73;
                      10          WHEREAS, the Parties finalized and memorialized their settlement in a confidential
                      11   settlement agreement effective October 9, 2019;
                      12          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the Parties,
                      13   through their respective counsel, and subject to the Court’s approval, (1) that the above-captioned
                      14   action should be dismissed with prejudice pursuant to Federal Rule of Civil Procedure
                      15   41(a)(1)(A)(ii); (2) that except as set forth in the October 9, 2019 confidential settlement
                      16   agreement between them, the Parties shall bear their own attorneys’ fees, expenses, and costs; (3)
                      17   that upon dismissal with prejudice, Plaintiffs will make an appropriate filing to indicate that the
                      18   judgment lien against Frank Dores has been either released or satisfied, as directed by the Clerk;
                      19   and (4) that this Court shall retain jurisdiction over all matters arising under the terms of the
                      20   Parties’ confidential settlement agreement or otherwise to enforce the confidential settlement
                      21   agreement; the Parties consent to Magistrate Judge Beeler conducting any and all such
                      22   proceedings, including the entry of a final order as appropriate in accordance with 28 U.S.C. §
                      23   636(c) and Fed. R. Civ. P. 73.
                      24          IT IS SO STIPULATED.
                      25

                      26

                      27

                      28
S CHIFF H ARDIN LLP                                                                     JOINT STIPULATION OF VOLUNTARY
  ATTO RNEY S AT LAW                                                     -2-                           XXXXXXXX ORDER
   SAN FRA NCI S CO                                                                     DISMISSAL AND [PROPOSED]
                             Case 3:17-cv-01475-RS Document 229 Filed 08/21/20 Page 3 of 4



                       1   Dated: August 20, 2020                SCHIFF HARDIN LLP
                       2                                         By: /s/ Matthew F. Prewitt
                       3                                            Matthew F. Prewitt (pro hac vice)
                                                                    Michael K. Molzberger (pro hac vice)
                       4                                            Attorneys for Plaintiffs
                                                                    BUNNETT & COMPANY, INC. and
                       5                                            ENERGY FEEDS INTERNATIONAL,
                                                                    LLC
                       6
                                                                 BRYAN CAVE LLP
                       7   Dated: August 20, 2020
                                                                 By: /s/ Darci F. Madden
                       8
                                                                    K. Lee Marshall
                       9                                            Darci F. Madden (pro hac vice)
                                                                    Attorneys for Defendants
                      10                                            TODD GEARHART and E&K AG, LLC
                      11   Dated: August 20, 2020                SWANSON & MCNAMARA LLP
                      12                                         By: /s/ Edward W. Swanson
                                                                    Edward W. Swanson
                      13                                            Audrey A. Barron
                                                                    Attorneys for Defendants
                      14                                            RAY GEARHART and GEARHART AG
                                                                    CONSULTING, INC.
                      15

                      16   Dated: August 20, 2020                KUTAK ROCK LLP
                      17                                         By: /s/ Victoria H. Buter
                      18                                            Victoria H. Buter
                                                                    Attorneys for Defendant
                      19                                            J.D. HEISKELL HOLDINGS, LLC

                      20   Dated: August 20, 2020                REED SMITH LLP
                      21
                                                                 By: /s/ Cristina M. Shea
                      22                                            Cristina M. Shea (appointed counsel)
                                                                    Attorneys for Defendant
                      23                                            FRANK DORES

                      24

                      25

                      26

                      27

                      28
S CHIFF H ARDIN LLP                                                        JOINT STIPULATION OF VOLUNTARY
  ATTO RNEY S AT LAW                                          -3-                         XXXXXXXX ORDER
   SAN FRA NCI S CO                                                        DISMISSAL AND [PROPOSED]
                             Case 3:17-cv-01475-RS Document 229 Filed 08/21/20 Page 4 of 4



                       1                                        ORDER
                       2         Having reviewed the above Joint Stipulation of Voluntary Dismissal and [Proposed]
                       3   Order, IT IS HEREBY ORDERED that the stipulation is entered and approved:
                       4         1.     The action is dismissed with prejudice;
                       5         2.     Except as set forth in the Parties’ October 9, 2019 confidential settlement
                       6                agreement, the Parties shall bear their own attorneys’ fees, expenses, and costs;
                       7                and
                       8         3.     This Court shall retain jurisdiction over all matters arising under the terms of the
                       9                Parties’ confidential settlement agreement or otherwise to enforce the confidential
                      10                settlement agreement; any and all such proceedings shall be brought before
                      11                Magistrate Judge Beeler, who the Parties have consented to hear such proceedings,
                      12                including consenting to Magistrate Judge Beeler entering a final order as
                      13                appropriate in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.
                      14   IT IS SO ORDERED.
                      15   Dated: 8/21/2020
                      16                                          UNITED STATES DISTRICT JUDGE

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
S CHIFF H ARDIN LLP
  ATTO RNEY S AT LAW
   SAN FRA NCI S CO
